DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The closest related art of record to the claimed invention are the Baudin US 7,802,836 and Hao et al CN 105416014 references in combination.  The Baudin patent discloses a sun visor having a storage housing including guide rails for horizontally deploying and retracting the sun visor and in addition rotatable means for allowing the sun visor to be pivoted into an anti-glare position.
The Hao publication discloses a visor having a display unit fixed onto a variable discolorization unit.
	Baudin does not disclose a display or discolorization visor portion, and Hao discloses a visor having a display on a discolorization visor.  Neither reference discloses the claimed dual shaft wherein the display is fixed to one inner shaft and the discolorization unit is fastened to the outer shaft.  Both shafts are claimed as being rotated by a driving unit.  There is no teaching or suggestion to mount the Hao display onto an inner shaft and the discolorization unit onto an outer shaft.   None of the prior art of record discloses a sun visor having discolorization unit and display unit mounted on two separate shafts that are independently driven.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612